Citation Nr: 0308538	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  94-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to February 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Francisco (relocated 
in Oakland), California.  

The RO denied the claim of entitlement to service connection 
for PTSD.  

In July 1998, the Board remanded the case to the RO for 
further development and adjudicative action.  

In March 2001 the RO most recently affirmed the determination 
previously entered.

The case was returned to the Board for further appellate 
review.  In May 2002, the Board determined that further 
development was necessary pursuant to 38 C.F.R. § 19.9(a)(2).  
The development has been completed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran was exposed to combat and the occurrence of 
at least one alleged stressor is supported by credible 
evidence.

3.  The veteran has a diagnosis of PTSD, medically linked to 
events in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service entrance examination and medical history reports 
are negative for findings or complaints of psychiatric 
disorders.  In April 1967, the veteran suffered a laceration 
on his lip when he was struck by a rifle butt.  Pursuant to 
an investigation into an alleged homosexual gesture, a 
neuropsychiatric evaluation was conducted in November 1967.  
The examiner diagnosed immature personality, and the veteran 
was considered psychologically fit for full duty.  
Psychiatric disorders and complaints were not noted on the 
discharge examination of 1968.  

The service records list the following with regard to combat 
history and expeditions: Operation Prairie Phase IV, from 
June 2, 1967 to July 20, 1967; participation in direct 
support of 3dMarDiv(Rein) FMF in GIA LE, Hue and Phu Bai area 
in the Republic of Vietnam, from July 21, 1967 to February 
15, 1968; support in Operation Fremont against enemy forces 
in Thua Thien Province in the Republic of Vietnam, from July 
21, 1967 to July 30, 1968; and support in Operation Hickory 
II against enemy forces in Dong Ha area in the Republic of 
Vietnam, from July 231, 1967 to July 30, 1967.  The records 
also reflect the receipt of a Vietnam Campaign Medal and a 
Presidential Unit Citation.  The veteran's military 
occupational specialty was as a warehouseman.

Records from the Vet Center reflect an assessment of possible 
PTSD in December 1987.  In 1988, the examiner noted a finding 
of probable delusional disorder.  

A statement dated in February 1988 from JJ (initials), a 
readjustment counseling therapist, reported that the veteran 
had been treated at the Redwoods Vet Center since December 
1987.  It was noted that the veteran was receiving treatment 
for PTSD with secondary delusional disorder.  

A VA examination was conducted in September 1991.  The 
examiner diagnosed alcohol abuse and paranoid personality 
disorder.  The examiner noted that the veteran had given a 
longstanding history of rather dysfunctional behaviors with 
evidence of paranoid ideation.  The examiner further noted 
that the veteran did not elicit the full symptoms for PTSD at 
the time of the interview, and that it was possible that such 
symptoms would be elicited in a more extensive interview.  
His major features, were those of a personality disorder with 
paranoid and histrionic features.

In 1992, the veteran provided a statement concerning his 
stressors.  He reported that he was severely beaten up by his 
own troops for trying to aid a dying Vietnamese, and that he 
was set up for an undesirable discharge for homosexuality.  
He also noted that he was sent on missions considered 
dangerous, such as guarding a fuel and ammunitions dump 
outside Hue, which had been taken by the VietCong.  He 
witnessed Vietnamese being hung out of helicopters, tortured, 
and seeing areas where Napalm had been dropped on people.  

In a July 1993 letter, AJ (initials), MA, MFCC Intern with 
the Humboldt Open Door Clinic Community Health Center, 
reported that the veteran had been referred to her for 
treatment of depression and anxiety in association with PTSD.  
She had conducted two individual 50 minute therapy sessions 
with the veteran.  As a result of the sessions, she found 
that the veteran met the criteria for a diagnosis of PTSD.  
The corresponding treatment reports, dated in 1993 and 1998, 
reflect the diagnosis and treatment of PTSD.

In a 1993 statement, the veteran's mother reported the 
physical and mental changes in the veteran since his return 
from Vietnam.  She also referred to events that the veteran 
had described to her.  

In another statement, the veteran's housemate described the 
veteran's behavior in 1989 when he was watching the movie 
Apocalypse Now, and relayed the experiences that the veteran 
said occurred during his service in Vietnam.  

In a letter dated in August 1993, TRK (initials), MA reported 
that he worked at the Eureka Veterans Outreach Center and had 
counseled the veteran for one and one half years.  It was the 
author's opinion that the veteran had PTSD.  Specific 
stressors reported included a situation when the veteran 
attempted to give a wounded enemy soldier some water.  He was 
stopped from doing so and later that evening was attacked and 
struck in the mouth with a rifle butt by fellow Marines.  It 
was also reported that the veteran felt that he had been 
"setup" by his commanding officer for an undesirable 
discharge due to homosexuality.  It was reported that the 
veteran was forced to go on a dangerous mission that was 
supposedly for volunteers only.

A personal hearing was conducted in November 1993 at the RO.  
The veteran testified that he was in supply, but they did go 
out on guard duty and from time to time, he was a rifleman.  
He would go out on operations and counterinsurgency 
operations.  The veteran described the incident where he 
aided an injured Vietnamese man, and the beating and other 
treatment resulting from his action.  The veteran described 
his symptoms.  He stated that he saw combat.

A VA examination conducted in February 1994 concluded in 
diagnoses of psychotic disorder, psychoactive substance 
abuse, and personality disorder.  The examiner found that the 
veteran reported some incidents in service which would have 
been reasonably stressful to most people.  The examiner 
noted, however, that the veteran did not "report any 
symptoms consistent with the criteria for post traumatic 
stress disorder."  The examiner also felt that the veteran's 
other problems seem to have been mainly due to long-term 
personality and substance abuse problems, with some 
indications of atypical psychosis possibly.  He reported some 
episodes that seem to have a hysterical or histrionic quality 
and did not seem likely to be related to a true seizure 
disorder or post-traumatic effects.

The veteran was referred by VA for a psychological 
examination in February 1994, to include psychological 
testing.  It was reported that the MMPI examination of the 
veteran revealed a profile that was often associated with 
those suffering from schizophrenic reaction or paranoid 
schizophrenia.  The examiner reported diagnoses of rule out 
alcohol dependence, rule out PTSD, and personality disorder.  

In July 1998, the Board remanded the case to the RO for 
further development, to include verification of his stressors 
and an examination.  Pursuant to the development request, the 
veteran submitted a statement concerning his stressors in 
2000.  The veteran noted the following: singled out for 
special treatment and humiliated during basic training 
because of his effeminate appearance; exposure to combat 
included seeing firefights, seeing captured Vietnamese hung 
out of helicopters, and seeing body parts and bodies 
collected by other soldiers; being beaten by others after 
helping a severely wounded Vietnamese man; mission during the 
Mini Tet Offensive that entailed guarding a fuel and 
ammunition dump when Hue and Quang Tre were overrun; being in 
areas where Napalm was dropped; and his Vietnamese girlfriend 
was killed.  

The Department of the Navy provided several responses in 
2000.  In October 2000, the Department of the Navy concluded 
that the information received was insufficient to conduct 
meaningful research.  

In May 2002, the Board conducted further development of the 
claim, to include affording the veteran a VA examination and 
securing additional treatment records from the Humboldt Open 
Door Clinic Community Center.  

A VA examination was conducted in February 2003.  The 
examiner acknowledged a review of the claims folder in the 
report.  The examiner concluded that the veteran appears to 
be suffering from PTSD as a direct result of his military 
experience.  According to the examiner, it was primarily due 
to his exposure to the trauma of combat and witnessing the 
torture of prisoners, as well as exposure to occasional 
incoming artillery.  

The examiner also noted the beating that the veteran suffered 
at the hands of his own troops, and determined that this is 
the most significant stressor.  The examiner found that the 
events would be considered significantly stressful events.  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition (DSM- 
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM- 
IV).  CAVC found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  CAVC further found that where there was 
"undisputed, unequivocal" diagnoses of PTSD of record, and 
the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

In West v. Brown, 7 Vet. App. 70 (1994), the CAVC held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, however, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy with the 
enemy and the claimed stressor is related to this combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002) (emphasis added); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. at 138; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

"Engaged in Combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12- 99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).



Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra, see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that the regulatory criteria governing 
service connection of the veteran's PTSD, as set forth above, 
changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas, supra.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be awarded, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The Board is of the opinion that the amended regulation is 
more favorable to the veteran because such regulations, as 
recited earlier, provide broader requirements for 
establishing combat and because they no longer require a 
"clear" diagnosis of PTSD.

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board finds that a remand for further 
development is not necessary in view of the favorable 
decision that follows.  In other words, the veteran will not 
be prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits being sought.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 


Service Connection

The VA examination and records from the Humboldt Open Door 
Clinic Community Health Center, reflect the diagnosis of 
PTSD.  Therefore, the first requirement for the claim has 
been met.  

In this case, the veteran has not alleged that he directly 
engaged in combat.  However, his service records reflect 
listed operations on the combat history and expeditions 
portion of his records, and the award of a Presidential Unit 
Citation.  The Board notes that although the award is given 
for unit actions and not individuals, it is considered 
indicative of combat.  Furthermore, with regard to stressors, 
the Board finds that there is corroborative evidence of at 
least one non-combat stressor.  

On a number of occasions, the veteran has provided details of 
the attack with the rifle butt that he suffered during 
service, and he has been consistent with regard to the 
reported injury to his lip.  

The service records do document the treatment for a 
laceration to the lip due to being struck by a rifle butt, 
and service connection is currently in effect for the scar 
resulting from the injury.  Overall the service records and 
reports generally corroborate the veteran's stressors with 
regard to the assault.  Therefore, there is credible 
supporting evidence that a claimed inservice stressor 
occurred.  With regard to stressors, the Board finds that the 
evidence is in equipoise.

As noted, PTSD has been diagnosed.  The clinical records from 
the Humboldt Open Door Clinic Community Health Center contain 
a reference to the veteran's report of the attack with a 
rifle butt during service.  Also, the VA examiner found that 
this incident was the most significant stressor that had 
occurred, and related this incident to the veteran's PTSD.  
Given the VA examiner's opportunity to review the entire 
claims folder for the purpose of making a diagnosis, the 
opinion is sufficient with regard to the requirement of a 
link established by medical evidence, between the current 
symptoms and the inservice stressor.

The evidence of record reflects that all three requirements 
to establish a claim of entitlement to service connection for 
PTSD have been met.  On the basis of the foregoing, the Board 
finds that the evidentiary record, with application of 
pertinent governing criteria, support a grant of entitlement 
to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

